DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   	The amended claims submitted on 10/14/2021 are under examination.  Claims 9 and 15-22 are examined herein.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/14/2022 and 9/15/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9 and 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a naturally-occurring element of nature that is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., -- U.S. -- (June 13, 2013) (hereafter “Myriad”).

Based upon an analysis with respect to the claims as a whole, claim(s) 9 and 17-22 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:

The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more (these claims are interpreted in light of the most recent Guidelines (See “https://www.uspto.gov/patent/laws-and- regulations/examination-policy/subject-matter-eligibility)).

These claims are analyzed for eligibility in accordance with their broadest reasonable interpretation. In view of the Subject Matter Eligibility Test for Products and Processes and the Steps cited below (https://www.uspto.gov/sites/default/files/documents/nov-2017-slides- exploring-sme-ai.pdf), the claims are directed to an ineligible product/process as further detailed below.

In this case, claim(s) 9 and 17-22 recite or are directed to a composition of matter (Step 1) and recite natural phenomenon(s) (in this case, antibody that specifically binds to a polypeptide of a recombinant or chemically inactivated virus comprising an amino acid sequence that: (i) is encoded by a polynucleotide comprising 99% sequence identity to SEQ ID NO: 1 and/or 95% sequence identity to SEQ ID NO:2; (ii) has an amino acid sequence of SEQ ID NO: 3; (iii) corresponds to a P1-2A-P3 polypeptide and is encoded by a polynucleotide comprising 90% sequence identity to SEQ ID NO: 18, 20, 22, 24, 32, and/or 33; and/or (iv) has at least 90% sequence identity to SEQ ID NO: 19, 21, 23, 25, 27, and/or 29.  The antibody is also part of an immunogenic composition that further comprises a pharmaceutically acceptable carrier and/or excipient, or a vaccine comprising the same.  The virus that the antibody detects is a senecavirus that is inactivated by a chemical.  Therefore, the invention (A composition) is directed to a judicial exception (in this case, a natural phenomenon)(Step 2A). Of note, Senecavirus A (a naturally occurring virus) comprises a genome based on RNA sequences and the virus also comprises polypeptides, all of which are presently claimed.   An antibody that specifically binds to this virus reads on naturally occurring antibodies (produced during a humoral immune response).  Thus the claimed product is not markedly different from its naturally occurring counterpart (see Part I.A.3 of the Interim Eligibility Guidance; Example 2, p. 29).  Thus the claims read upon natural antibody that also detects any picornavirus with a shared epitope with senecavirus, or a composition of matter as recited in Step 1 and a natural phenomenon as recited in Step 2A. The claims thus recite a nature-based product limitation that does not exhibit markedly different characteristics from its naturally occurring counterpart, or is directed to a “product of nature” exception.
Further, in view of Step 2B and the “No” pathway, the claims do not recite additional elements that amount to significantly more than the judicial exception. The presence of claim limitations drawn to pharmaceutically acceptable carrier or excipient or chemical inactivated virus do not amount to significantly more than the judicial exception.  For example, inactivated Senecavirus A by chemical means would include viruses in which the claimed polypeptides are not altered compared to naturally occurring polypeptides.   

As pursuant to the Office’s interpretation of the Myriad decision, a recitation of a naturally-occurring antibody that does not have a substantial or marked difference from the natural product is not patent eligible subject matter.  Therefore, claims 9 and 17-22 as written, read upon non-naturally antibodies specific for Senecavirus A and any picornavirus with a shared epitope among the polypeptides claimed that were found to have occurred naturally in nature without being subject to the "hand-of-man” and resulting in a substantial or markedly different product from that found in nature. Therefore, claim(s) 9 and 17-22 do not recite eligible subject matter under 35 U.S.C. 101 in view of the Subject Matter Eligibility Test for Products and Processes, and the claimed invention is directed to non-statutory subject matter.
This rejection is necessitated by expanded 35 USC $101 USPTO training in view of the USPTO’s interpretation of Myriad. Applicant is directed towards the USPTO memos, which support the analysis of the claims (https://www.uspto.gov/patent/laws-and- regulations/examination-policy/subject-matter-eligibility 0); please review the latest materials regarding 35 USC 101 rejections.  It is suggested that applicant cancel the rejected claims, draw the rejected claims to read upon an antibody which contains a conjugated heterologous marker/tag/label for example thus removing it from the judicial exception, which are not naturally occurring, recite specific steps that are non-routine/non-conventional, and/or recite products/processes which are substantially or markedly different from the judicial exceptions. Applicant is cautioned to amend the claims according to these suggestions utilizing limitations for which the application would have support.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim- Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL........The specification shall contain a written description of the invention, and
of the manner and process of making and using it in such full, clear, concise, and exact terms as to enable any person, skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 15 and 17-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventories), at the time the application -was filed, had possession of the claimed invention.

The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirements for a generic claim covering several distinct inventions:

The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice... reduction to drawings...or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See BU Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed.

Claims 9, 15 and 17-22 are rejected as lacking adequate descriptive support for a possession of an antibody that specifically binds to a polypeptide of a recombinant or chemically inactivated virus comprising an amino acid sequence that: (i) is encoded by a polynucleotide comprising 99% sequence identity to SEQ ID NO: 1 and/or 95% sequence identity to SEQ ID NO:2; (ii) has an amino acid sequence of SEQ ID NO: 3; (iii) corresponds to a P1-2A-P3 polypeptide and is encoded by a polynucleotide comprising 90% sequence identity to SEQ ID NO: 18, 20, 22, 24, 32, and/or 33; and/or (iv) has at least 90% sequence identity to SEQ ID NO: 19, 21, 23, 25, 27, and/or 29.
The antibody is also part of an immunogenic composition that further comprises a pharmaceutically acceptable carrier and/or excipient, or a vaccine comprising the same.  The virus that the antibody detects is a senecavirus that is inactivated by a chemical.  
The antibody is also used in a method of detecting senecavirus.

In support of the claimed genus of an “antibody that specifically binds to a polypeptide of a recombinant or chemically inactivated virus comprising an amino acid sequence that: (i) is encoded by a polynucleotide comprising 99% sequence identity to SEQ ID NO: 1 and/or 95% sequence identity to SEQ ID NO:2; (ii) has an amino acid sequence of SEQ ID NO: 3; (iii) corresponds to a P1-2A-P3 polypeptide and is encoded by a polynucleotide comprising 90% sequence identity to SEQ ID NO: 18, 20, 22, 24, 32, and/or 33; and/or (iv) has at least 90% sequence identity to SEQ ID NO: 19, 21, 23, 25, 27, and/or 29”.  The specification discloses no specific antibody that can bind to the claimed polypeptides and no derivatives or variants or mutants thereof are disclosed that can achieve the claimed binding.  Thus, the application fails to provide examples of any species within the claimed genus.

Moreover, the decision arrived at in Amgen v. Sanofi, 872, F.3d 1367 (Fed. Cir. 2017) supports expanded analysis of whether a claim drawn to an antibody being specific for an epitope, even a specific epitope, permits an applicant to pursue all possible antibodies that are capable of being produced against such an epitope. Presently, the claimed antibody composition is only defined by functional properties but no specific structure is recited by the claims.  For example, the antibody binds to any epitope presented by the claimed polypeptides of a Senecavirus.  In view of the fact patterns detailed in Amgen v. Sanofi, applicants are not in possession of the such an antibody which can bind to any epitope presented by the claimed polypeptides of a Senecavirus. 

In view of this uncertainty and the lack of a representative number of examples of the claimed genus, the claims are rejected for lack of adequate written description support.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 15 and 17-22 are rejected under 35 U.S.C. 102al1 as being anticipated by Chen et al. (Virology, 2016, Vol. 497, pages 111-124), as evidenced by GenBank Accessions KX019804 and ANX99825, (both published on 8/7/2016).

The claimed invention is drawn to antibody that specifically binds to a polypeptide of a recombinant or chemically inactivated virus comprising an amino acid sequence that: (i) is encoded by a polynucleotide comprising 99% sequence identity to SEQ ID NO: 1 and/or 95% sequence identity to SEQ ID NO:2; (ii) has an amino acid sequence of SEQ ID NO: 3; (iii) corresponds to a P1-2A-P3 polypeptide and is encoded by a polynucleotide comprising 90% sequence identity to SEQ ID NO: 18, 20, 22, 24, 32, and/or 33; and/or (iv) has at least 90% sequence identity to SEQ ID NO: 19, 21, 23, 25, 27, and/or 29.
The antibody is also part of an immunogenic composition that further comprises a pharmaceutically acceptable carrier and/or excipient, or a vaccine comprising the same.  The virus that the antibody detects is a senecavirus that is inactivated by a chemical.  
The antibody is also used in a method of detecting senecavirus.
*Of note, VP1 and VP2 of senecavirus is located in the P1 sub-polyprotein region. (see Figure 3 of instant invention).  

Chen et al. teach the isolation of Senecavirus KS15-01 [see section 2.1], which possesses the genome published as GenBank Accession # KX019804 is 99% identical to SEQ ID NO:s 1 and 2 of the instant invention, and the polypeptide encoded by this genome is GenBank Accession# ANX99825, which is 99% identical to SEQ ID NO: 3 of the instant invention. ANX99825 is also at least 97% identical SEQ ID NO:s 19, 21, 23, 25, 27 and 29.  Chen et al. further teach generating monoclonal antibodies to SVA VP1 and VP2 [see section 2.5] and administering serum (antibody containing biological fluid) to cells in order to test for viral neutralizing abilities [see section 2.11].  This neutralizing antibody test serves as a detection method since any neutralizing of bound virus would reveal the SVA-antibody interaction.    Therefore, Chen et al. teach antibodies specific for the claimed polypeptides and an immunogenic composition or vaccine comprising said antibodies since both antibody compositions of Chen et al. are present in a pharmaceutically acceptable carrier or excipient based on the future use of these antibodies in their experiments.  While the virus of Chen et al. is inactivated, the claimed invention requires an antibody that binds to the polyproteins claimed and not the whole virus.  
Therefore, Chen et al. anticipate the instant invention. 

Claim(s) 16 is rejected under 35 U.S.C. 102a1 as being anticipated by Hause et al. (Emerging Infectious Diseases, 2016, Vol. 22, NO. 7, pages 1323-1325).
The claimed invention is drawn to a method for diagnosing a Senecavirus A (SVA) infection in a swine, comprising:
contacting a sample from the swine with a probe specific for a nucleic acid of a
recombinant or chemically inactivated virus comprising a polynucleotide, a complement of the
polynucleotide, or a DNA equivalent of the polynucleotide or the polynucleotide complement,
wherein the polynucleotide: (i) comprises 99% sequence identity to SEQ ID NO: 1; (ii)
comprises 95% sequence identity to SEQ ID NO: 2; and/or (iii) encodes a polypeptide having
an amino acid sequence of SEQ ID NO: 3:
detecting for binding of SVA to the probe; and
determining, based on the detection step, whether the swine is infected with SVA.

Hause et al. teach use of PCR to detect picornavirus genomes from Senecavirus A positive cases of infected pigs. [see abridging paragraph of pages 1323-1324]  In order for Hause et al. to the perform PCR on the viral samples, a probe specific for nucleic acid sequences of a senecavirus A was required.  Therefore, the probe used by Hause et al. would inherently bind to a complimentary region in the polynucleotides presently claimed regardless of sequence identity to entire length of each sequence claimed.  Hause et al. therefore anticipate the instant invention in detecting SVA infection.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960. The examiner can normally be reached M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648